DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/24/2022. 
Regarding traversal of the restriction requirement between the inventions of Group I and Group II, the applicant argues that dependent claim 29 in group I as currently amended recites that ‘the end effector includes two jaws pivoting about a pivot point to grasp tissue,’ and independent claim 35 in group II recites that the ‘end effector is configured to grasp tissue. In response to the applicant’s argument, amended claim 29 is treated as a linking claim. Should claim 29 is deemed allowable over the prior art, the withdrawn claims will be considered for rejoinder.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and dependent claims 22-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. independent claim 21 recites the claimed medical device comprises “at least one side cavity having an open proximal end and a closed distal end,” in line 8. The applicant’s specification teaches the adapter includes one or more side cavities 320, shown in Figs. 1, 3, 4, and 6-10 (see Par. 071  075 of the specification). However, Figs. 1, 3, and 4 do not depict side cavity 320, and Figs. 6-10 shows curved cavities/ structures 320 radially offset from the longitudinal axis of the adapter. However,  the drawings do not show at least one side cavity having an open proximal end and a closed distal end as presently claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24 and 26-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Belson, Pub. No. U.S. 2007/0135803.
Regarding claims 21, Belson discloses a medical device comprising: an articulation section/guide tube 17 comprising a plurality of links 7 (see Figs. 1A, 1B, 86, 96A, 136A, and Pars. 0198 -0199, 0466); an end effector/tissue anchor 22, 32, 122, 210  (see Figs. 144, 145, and Pars. 0708-0708); and an adapter 15,60, 224 extending a proximal end to a distal end, the adapter including a channel extending from the proximal end to the distal end, and one or more side cavity radially offset from the longitudinal axis of the adapter (see Fig. 29D); wherein the proximal end is configured to attach to the plurality of the articulation sections, and the distal end is configured to be attached to the end effector (Figs. 1A, 1B, 144-145, 152). 
Regarding claim 22, the one or more side cavities include two cavities disposed opposite each other as claimed (Fig. 29D).
Regarding claim 23, the medical device includes at least two articulation control members, each articulation control member forming a bend housed within a corresponding side cavity of the adapter as claimed (figs. 1A and 21).
Regarding claim 24, the proximal end of the adapter includes a mating feature complementary to a corresponding mating element of the distalmost link of the articulation section (see Fig. 1A, 96A,152).
Regarding claim 26, the medical device includes at least one articulation control members/cables passing through each link of the plurality of the articulation suctions (Fig. 30A).
Regarding claims 27 and 28, the articulation section includes a lumen in communication with the channel of the adapter, wherein the control member is configuree to articulate the end effector (figs. 86 and 148).
Regarding claim 29, Belson teaches that, in at least one embodiment, the end effector 32 includes two jaws that pivot about a pivot point to grasp tissue (Figs. 145-148).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson, Pub. No. U.S. 2007/0135803.
Belson, described above, teaches the distal end of the adapter includes at least one protrusion 226 configured to interlink with the end effector (see Fig. 152), but he does not teach it has a plurality of protrusions. However, the examiner takes official notice that the use of one or more protrusions and/or recesses for mechanically coupling medical devices is well known in the art. Hence, it would have been obvious to one of ordinary skill in the art, at the time the applicant’s invention was filed, to use a plurality of protrusions to secure/interlock the end effector to the distal end of the adapter as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 27, 2022